DISMISS and Opinion Filed April 16, 2020




                                   S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00167-CV

                          JOSE PATINO, Appellant
                                   V.
                        FRANCISCO CHICAS, Appellee

               On Appeal from the 162nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-18-17589

                       MEMORANDUM OPINION
                  Before Justices Bridges, Molberg, and Carlyle
                           Opinion by Justice Bridges
      Before the Court is the parties’ agreed motion to dismiss this appeal based on

settlement. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a).




                                          /David L. Bridges/
                                          DAVID L. BRIDGES
200167F.P05                               JUSTICE
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

JOSE PATINO, Appellant                         On Appeal from the 162nd Judicial
                                               District Court, Dallas County, Texas
No. 05-20-00167-CV           V.                Trial Court Cause No. DC-18-17589.
                                               Opinion delivered by Justice Bridges,
FRANCISCO CHICAS, Appellee                     Justices Molberg and Carlyle
                                               participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      Subject to any agreement between the parties, we ORDER that appellee
Francisco Chicas recover his costs, if any, of this appeal from appellant Jose Patino.


Judgment entered April 16, 2020.




                                         –2–